Citation Nr: 1425080	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-29-164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


REMAND

The Veteran served on active duty in the United States Air Force from December 1975 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2012, the Veteran testified at a hearing before the Board in Nashville, Tennessee.  A transcript of the hearing is associated with the claims file.  At the hearing, the Veteran indicated that he was awarded Social Security Administration (SSA) disability benefits in 1983 as a result of psychiatric problems.  The Veteran's claims file does not contain the SSA decision or the medical records used as a basis for the disability award.  There has been no attempt to obtain these records, and they are likely relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  Thus, on remand, the Agency of Original Jurisdiction (AOJ) should attempt to obtain the SSA decision and records, and associate them with the claims file.

Additionally, the Veteran testified that he began to experience psychotic symptoms, such as hearing voices, hallucinations, and delusions, in December 1979, only a few months after separation from service.  When asked whether he sought mental health treatment, the Veteran recounted participation in a "day program" at the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, in 1979.  See transcript at 7-8; see also Illinois Department of Mental Health (Elgin) records dated in September 1984, February 1987, May 1993 (noting the Veteran's participation in a VA program in June 1980).  Although the Veteran could not remember the purpose of the program, he recalled that it involved group discussions, which were recorded.  According to an Elgin psychiatric record dated in November 1981, the Veteran "was receiving out-patient care at West Side VA Hospital [now Jesse Brown VAMC], Chicago, IL for depression and drug abuse" one week prior to murdering his girlfriend on August 22, 1980, during a psychotic episode.  The Veteran's claims file does not contain any records from the James Brown VAMC for this period, and there has been no attempt to obtain them.  On remand, attempts should be made to obtain these records.

The Veteran has not been afforded a VA compensation and pension (C&P) examination in support of his claim.  Such an examination is necessary to properly adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The examiner should provide an opinion as to the likelihood that the Veteran's schizophrenia had its onset during service or within a year of separation.  In offering this opinion, the examiner should specifically consider and discuss whether the following in-service records reflect prodromal signs of schizophrenia, such as hallucinations.  The first is an April 2, 1978, service treatment record (STR) that reflects treatment for injuries sustained when "three people attacked" the Veteran at a police station.  Although he reported that one person twisted and held his arm, while the others held him against a cabinet, the physician found "no visible contusions, abrasions," or other indications of serious injury, and assessed the Veteran as a "normal male."  The second is the Veteran's reported "nervous trouble" at his January 1979 separation examination.  In the report of medical examination, the examiner explained that the Veteran's complaint "refer[red] to uncontrollable body movements, unexplainable, no medical treatment sought, NCNS [no complication, no sequelae]."

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA a copy of its 1983 decision awarding disability benefits and all medical records underlying the decision.  If the records are unavailable, SSA must so indicate.  If unsuccessful, the Veteran must be afforded the opportunity to furnish such records directly to SSA or to the AOJ.  All records/responses received must be associated with the claims file.

2.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's psychiatric problems.  Specifically request any treatment records from the Jesse Brown VAMC in Chicago dated from February 1979 to August 1980.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the onset of the Veteran's diagnosed schizophrenia.  The entire claims file, to include any pertinent medical records contained in electronic files, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to VA's electronic files, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After examining the Veteran and reviewing the record, the examiner should opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's diagnosed schizophrenia had its onset in service or within one year of separation.  In offering this opinion, the examiner should specifically consider and discuss whether an April 2, 1978 STR and the Veteran's January 1979 separation examination report reflect prodromal signs of schizophrenia, such as hallucinations.
The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (If an examination is not possible, a psychiatrist should be asked to review the record and respond to the request for an opinion.)

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period for response before returning to the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

